IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MONROE E, BULLOCK,

Petitioner,
Vv. Civil Action No. 3:19CV97

M. BOLSTER,
Respondent.
FINAL ORDER
In accordance with the accompanying Memorandum Opinion, it is hereby ORDERED

that:

The Report and Recommendation (ECF No. 12) is ACCEPTED and ADOPTED:
Respondent's Motion to Dismiss (ECF No. 9) is GRANTED:

Bullock’s § 2241 Petition (ECF No. 1) is DISMISSED WITHOUT PREJUDICE:
and.

4. Bullock’s claims and the action are DISMISSED.

GIN

Should Bullock desire to appeal, a written notice of appeal must be filed with the Clerk of
the Court within sixty (60) days of the date of entry hereof. Failure to file a notice of appeal
within that period may result in the loss of the right to appeal.

The Clerk is DIRECTED to send the Memorandum Opinion and Order to Bullock and
counsel of record.

Itis SO ORDERED.

 

if (7
M. anf ka

United States DiSthiet Judge
Date: Feb. Qe |) B&2D
Richmond, Virginia
